DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claims 1, 10, 16 the specification does not state the sensor data is “real-time”.  The exact words “real-time” is not mentioned in the specification.  The 
Claims 2-9, 11-15, 17-20 are rejected based on their deficiency of the defective parent claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 9-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2016/0047862) in view of Loftus (US 2015/0241233)
As to claim 1 Shimizu discloses a computer-implemented method for calculating a prediction value for usage of a prospective vehicle, comprising: 
receiving trip log data including a first trip having at first duration and a second trip having a second duration traveled by a driven vehicle within a past time period based on real-time sensor data of vehicle sensors of the driven vehicle (Paragraph 51 “The journey data recorded by the data logging module 204 includes, but is not limited to, an identifier (ID) identifying the client device 103 (e.g., a vehicle identification number), one or more user IDs identifying one or more users associated with the client device 103 (e.g., a driver in a vehicle, a passenger in the vehicle), a start point, a destination, a journey duration, a route, a time of arrival, a time of departure, one or more points of interest along the route, and other data associated with a related journey.”);
receiving historical energy pricing for energy(Paragraph 33 “DR may be described as the changes in electricity usage by end-use customers from their normal consumption patterns in response to changes in the price of electricity over time. DR may also relate to incentive payments designed to induce lower electricity use at times of high wholesale market prices or when the electricity grid is unreliable. DR may include all intentional modifications to consumption patterns of electricity of end-use customers that are intended to alter the timing, level of instantaneous demand, or the total electricity consumption.”); 
calculating a historical value for the first trip, the second trip, and the dwell duration, based on the historical energy pricing(Paragraph 31 “For example, the historical journey data includes data describing one or more of a start point, an end point, a departure time from the start point, an arrival time at the end point, a route, a journey duration, a direction, and other journey context data associated with a journey taken by the user. The user profile data can be data describing user profiles. For example, the user profile data associated with a user includes a user name, an e-mail address, user preferences, hobbies, interests, education, work experience, and other demographic data describing the user. Other example user profile data is possible. The power rate data may describe power rates for power usage in different times. For example, the power rate data may include a power rate chart describing how the power rate is changed during different hours in a day.”); and 
estimating the prediction value for the prospective vehicle for a future time period based on the historical value(Paragraph 99 “The scheme determination module 312 receives power rate data from the server 113 or the utility server 178. The scheme determination module 312 determines a set of power costs associated with the set of potential charge schemes based on the power rate data. For example, for each potential charge scheme, the scheme determination module 312 determines a corresponding power cost associated with the vehicle charging if the vehicle is charged during the one or more time slots included in the corresponding potential charge scheme.”). 
Shimizu discloses calculating a dwell duration between the first trip and the second trip (Paragraph 61-62 “A time when the vehicle is connected to the charge station 193 may be referred to as a charge connection time. The connection module 304 generates a connection signal to indicate that the vehicle is connected to the charge station 193 and sends the connection signal to the verification module 306. The connection module 304 may also send data describing the charge connection time to one or more of the journey estimation module 308 and the scheme determination module 312.”).  Although it is well known that charging stations are in different locations and would be in different locations along the route the examiner would like to introduce a new reference to clarify.
(Paragraph 30 “In this example, all possible routes are too long to reach the destination on a single charge, so the routing system will calculate a stop at one of the charging stations between the origin and the destination. In this example, there are two stations, station 1, which is an AC charging station 203 and station 2, which is a DC charging station 205.”, Paragraph 55 “Using this and any other suitable data, the process may calculate optimized routes and their respective charging times. Based on the results, one or more routes may be presented to the drivers for utilization.”)
It would have been obvious to one of ordinary skill to modify Shimizu to include the teachings of calculating a dwell time in between the first and second trip for the purpose of calculating the route travel time.
As to claim 2 Shimizu discloses a computer-implemented method wherein the historical energy pricing includes an price per kilowatt-hour of energy to charge the prospective vehicle to reach a target state of charge or a provided level of charge during the past time period(Paragraph 33 “DR may be described as the changes in electricity usage by end-use customers from their normal consumption patterns in response to changes in the price of electricity over time. DR may also relate to incentive payments designed to induce lower electricity use at times of high wholesale market prices or when the electricity grid is unreliable. DR may include all intentional modifications to consumption patterns of electricity of end-use customers that are intended to alter the timing, level of instantaneous demand, or the total electricity consumption.”). 

As to claim 3 Shimizu discloses a computer-implemented method  wherein determining the target state of charge includes evaluating the trip log data of the driven vehicle and determining a driving profile associated with the prospective vehicle based on the evaluation(Paragraph 31 “In some implementations, the storage device 141 stores time synchronicity data, historical journey data, user profile data, power rate data, and any other data for providing the functionality described herein. The historical journey data associated with a user may describe historical journeys taken by the user. For example, the historical journey data includes data describing one or more of a start point, an end point, a departure time from the start point, an arrival time at the end point, a route, a journey duration, a direction, and other journey context data associated with a journey taken by the user. The user profile data can be data describing user profiles”). 
As to claim 4 Shimizu discloses a computer-implemented method wherein estimating the prediction value includes receiving current market energy pricing, and updating the historical value based on the current market energy pricing(Paragraph 31 “A DR event may be an event related to demand response in a power grid system. For example, a DR event may be an event indicating that: (1) a price for electricity is scheduled to increase during a certain time period”). 
(Paragraph 51 “The journey data recorded by the data logging module 204 includes, but is not limited to, an identifier (ID) identifying the client device 103 (e.g., a vehicle identification number), one or more user IDs identifying one or more users associated with the client device 103 (e.g., a driver in a vehicle, a passenger in the vehicle), a start point, a destination, a journey duration, a route, a time of arrival, a time of departure, one or more points of interest along the route, and other data associated with a related journey “, Paragraph 61 “A time when the vehicle is connected to the charge station 193 may be referred to as a charge connection time.”). 
As to claim 6	 Shimizu discloses a computer-implemented method wherein calculating the historical value for the dwell duration includes determining whether the prospective vehicle has access to a charging station (Paragraph 28 “The power system 199 may supply power to multiple charge stations 193 in a local area for charging vehicles in the local area”). 
As to claim 7 Shimizu discloses a computer-implemented method wherein the trip log data includes navigation system data received from a portable device(Paragraph 17 “In some implementations, the network 105 may include a global positioning system (GPS) satellite for providing GPS navigation to the client devices 103a and 103b”). 
(Paragraph 51 “The journey data recorded by the data logging module 204 includes, but is not limited to, an identifier (ID) identifying the client device 103 (e.g., a vehicle identification number), one or more user IDs identifying one or more users associated with the client device 103 (e.g., a driver in a vehicle, a passenger in the vehicle), a start point, a destination, a journey duration, a route, a time of arrival, a time of departure, one or more points of interest along the route, and other data associated with a related journey “, Paragraph 61 “A time when the vehicle is connected to the charge station 193 may be referred to as a charge connection time.”[The data logging module logs user routes over time which will be the N trips in the log data since that data will increase with time as the system stores more log data of the users journey]).
	As to claim 10 the claim is interpreted and rejected as in claim 1. 
	As to claim 11 the claim is interpreted and rejected as in claim 6. 
	As to claim 12 the claim is interpreted and rejected as in claim 7. 
	As to claim 13 the claim is interpreted and rejected as in claim 8. 
As to claim 14 the claim is interpreted and rejected as in claim 4.
	As to claim 16 the claim is interpreted and rejected as in claim 1. 
As to claim 17 the claim is interpreted and rejected as in claim 5. 
As to claim 18 the claim is interpreted and rejected as in claim 6. 
As to claim 19 the claim is interpreted and rejected as in claim 7. 
. 

Claims 9, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 2016/0047862) in view of Loftus (US 2015/0241233) as applied to claim 1 above, and in further view of Stevens (US 2011/0270486)
As to claim 9 Stevens a computer-implemented method further comprising: providing the prediction value for the future time period to a dealer of prospective vehicles, wherein the prediction value is a cost benefit analysis of prospective vehicle ownership (Paragraph 61 “The server processes the simulation scenario with the drive cycle data and provides the user with a report that indicates the optimal vehicle choices for each route, along with an optimized deployment plan. The optimized deployment plan may suggest which vehicles should be deployed on which routes and how to re-deploy vehicles optimally as the batteries age. Also included may be the total lifetime cost of ownership and the vehicle life expectancy. The report may also be emailed to the customer or available online through the user interface once ready.”). 
It would have been obvious to one of ordinary skill to modify Shimizu to include the teachings of providing a cost benefit analysis of ownership of the vehicle for the purpose of showing the user the costs of owning the vehicle.
As to claim 15 the claim is interpreted and rejected as in claim 9.

Response to Arguments
9/8/2021 have been fully considered but they are not persuasive. 
On page 7 of the applicants arguments applicants argue that the prior art does not disclose “calculating a dwell duration between the first trip and the second trip.”  
The examiner respectfully disagrees with the applicants arguments.  The applicant is reminded that the examiner interprets the claim with the broadest reasonable interpretation.	In Paragraph 49 of the applicant’s specification the applicant defines the dwell duration as “The dwell duration is the amount of time that the driven vehicle 102 remained at a location between trips. Therefore, the dwell module 226 may define the start times and end times of trips. For example, the dwell module 226 may calculate the dwell duration for the driven vehicle 102 when the driven vehicle 102 is stationery.”
Shimizu discloses calculating a dwell duration between the first trip and the second trip (Paragraph 61-62 “A time when the vehicle is connected to the charge station 193 may be referred to as a charge connection time. The connection module 304 generates a connection signal to indicate that the vehicle is connected to the charge station 193 and sends the connection signal to the verification module 306. The connection module 304 may also send data describing the charge connection time to one or more of the journey estimation module 308 and the scheme determination module 312.”).    Shimizu teaches of a journey estimation module that estimates a departure time, a destination, a journey duration, a travel route, and other data associated with a future journey.  The system uses historical data for its prediction of a future route (Paragraph 67 “In a further example, if the historical journey data indicates that the user usually drives to work from home between 8:00 AM and 8:30 AM in weekdays, the journey estimation module 308 estimates a departure time for a future journey in a weekday morning as 8:00 AM and a destination for the future journey as a work location associated with the user.”).  In this example the dwell duration would be the time when the vehicle is connected to the charger to the charge completion time(Figure 6 “624 charge connection time”, “620 charge completion time”, “departure time 622”).  As shown in Figure 6 there is a gap of time between the charge completion time 620 and the departure time 622 (Paragraph 68 “The journey estimation module 308 determines a future journey including a departure time of the future journey for the vehicle based on one or more of the synchronized local time, the weather data, the calendar data, and the social network data”).  Thus the charge time as well as the gap between when the charge is completed until the user departures to their next destination is clearly shown in Shimizu.
Loftus teaches of computing a time to charge the battery (Paragraph 40 “The AC and DC routes may also show the estimated time to charge the battery 315. In this example, the process shows the time for a full charge 317 and a minimum charge 319. The minimum charge may be the limited amount of charge needed to complete the route. In this example, AC charging to a full charge takes 185 minutes and the limited amount of charge takes 60 minutes to complete 319 Similarly, the full DC charge takes 30 minutes to complete 321, and the minimum DC charge takes 10 minutes to complete 323. Other exemplary display items include estimated time of arrival. The minimum charge may be based on a user-defined threshold (e.g., how close to "empty" the user is willing to go).”).  The system calculates a route which includes the time that it takes to charge the battery.  The system also provides the user with points of interest while the user is charging the battery (Paragraph 43 “In addition to time and cost, the display may present the user with a list of Points of Interest (POI) at the charging location to help them decide how they may spend their time while charging. POI may include restaurants, shopping, entertainment, etc. and can also be based upon user-defined POI preferences. The user may be presented with a manageable number of options optimized with different purposes, depending on a user profile and/or settings.”).  The examiner interprets the dwell time as the time in-between the two trips that the vehicle is being charged since the dwell time according to the applicants definition is “the amount of time that the driven vehicle 102 remained at a location between trips, for example, the dwell module 226 may calculate the dwell duration for the driven vehicle 102 when the driven vehicle 102 is stationery”.  The vehicle is stationary when the vehicle is charging.  
Applicants argue that all the values of Loftus are predictive of a future time. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case Shimizu was cited as teaching of logging data of a vehicle travel history data.  Loftus was cited to teach the dwell time and show more clearly that the 
	On page 9 of the applicant’s arguments applicants argue with respect to claim 6 that Shimizu does not teach “calculating the historical value for the dwell duration includes determining whether the prospective vehicle has access to a charging station”
The examiner respectfully disagrees with the applicants arguments. Shimizu calculating the historical value for the dwell duration includes determining whether the prospective vehicle has access to a charging station (Paragraph 28 “The power system 199 may supply power to multiple charge stations 193 in a local area for charging vehicles in the local area”). Shimizu as described above teaches of calculating a dwell duration because it maintains a trip history of the vehicle as well information including charge times and the estimation departure times to the next destination (Figure 6). 
On page 10 of the applicant’s arguments applicant’s arguments with regards to claim 10 see examiners arguments and office action above.
On page 10 of the applicant’s arguments applicant’s arguments with regards to claim 11 see examiners arguments and office action above.
On page 10 of the applicant’s arguments applicant’s arguments with regards to claim 16 see examiners arguments and office action above.
On page 11 of the applicant’s arguments applicant’s arguments with regards to claim 18 see examiners arguments and office action above.
On page 11 of the applicant’s arguments applicant’s arguments with regards to claims 9, and 15 see examiners arguments and office action above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668


/IMRAN K MUSTAFA/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        
9/29/2021